Citation Nr: 0217515	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  01-06 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether there was clear an unmistakable error in a May 1990 
Board decision that denied special monthly compensation 
(SMC) for loss of use of both feet with retroactive payment 
of increased benefits and denied an increased rating for 
bilateral third degree pes planus.  

(The issue of entitlement to an increased ratings for pes 
planus and epidermophytosis will be the subject of a 
separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran had active service from May 1970 to February 
1972 and from March 1973 to March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) as an original action on the motion of the veteran 
received in June 2001, alleging clear and unmistakable error 
(CUE) by the Board in a May 1990 decision with respect to 
all of the issues decided therein.  

In November 2001, the Board issued a decision denying the 
veteran's claims, and he subsequently appealed to the United 
States Court of Appeals For Veterans Claims (Court).  He was 
represented in his appeal to the Court by Daniel G. 
Kransengor, Esquire.  The Office of General Counsel for VA 
represented the Secretary of VA in the appeal to the Court.  
The parties filed a Joint Motion for Remand in February 
2002, requesting that the Court vacate the Board decision 
and remand the case to the Board for readjudication.  The 
Court granted the joint motion later that same month.  The 
case was then returned to the Board for compliance with the 
directives in the Court's order and the Joint Motion for 
Remand.

In his October 2002 brief the veteran withdrew his claims of 
clear an unmistakable error with regard to: 1) a certificate 
of eligibility for assistance in acquiring an automobile or 
other conveyance or specially adapted equipment; 2) a 
certificate of eligibility for assistance in acquiring 
specially adapted housing; 3) a certificate of eligibility 
for assistance in acquiring a special home adaptation grant.

The Board is undertaking additional development on the 
issues of entitlement to increased ratings for pes planus 
and epidermophytosis pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  When it is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing these 
issues.

The veteran also alleges that there was clear an 
unmistakable error in the RO's March 1976, July 1976, 
November 1987, September 1988 and December 1988 rating 
decisions.  However, these rating decisions have been 
subsumed by the Board's May 1990 decision.  The RO 
decisions, having been subsumed by a Board decision, are not 
subject to revision on the basis of CUE.  38 U.S.C.A. §§ 
5109A, 7104 (West Supp. 2002); 38 C.F.R. §§ 3.105, 20.1104 
(2002).


FINDINGS OF FACT

1.  In a decision issued on May 1, 1990 the Board denied 
special monthly compensation for loss of use of both feet 
with retroactive payment of increased benefits and an 
evaluation greater than 10 percent for bilateral third 
degree pes planus.  

2.  The Board's May 1990 decision that denied SMC for loss 
of use of both feet with retroactive payment of increased 
benefits and denied an increased rating for bilateral third 
degree pes planus was reasonably supported by the medical 
and other evidence of record at that time-and by the 
governing legal authority.  


CONCLUSION OF LAW

The Board did not commit CUE in the May 1990 decision 
denying SMC for loss of use of both feet with retroactive 
payment of increased benefits and denied an increased rating 
for bilateral third degree pes planus.  38 U.S.C.A. §§ 
5107(b), 7111 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.105, 
4.63, 20.1403 (1990 and 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has alleged clear and unmistakable error as to 
all issues decided in a decision issued by the Board in May 
1990.  In that decision, the Board denied special monthly 
compensation for loss of use of both feet with retroactive 
payment of increased benefits and an evaluation greater than 
10 percent for bilateral third degree pes planus.  

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability, and other issues, will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a) (2002).  

A decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  38 U.S.C.A. § 7111(a) (West Supp. 2002).  A 
request for revision of a decision of the Board based on 
clear and unmistakable error may be made at any time after 
that decision is made.  38 U.S.C.A. § 7111(d) (West Supp. 
2002).  

Clear and unmistakable error is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2002).  Review 
for clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b) (2002).  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403 (c) (2002).  
Examples of situations that are not clear and unmistakable 
error: (1) Changed diagnosis, a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist, the Secretary's failure to 
fulfill the duty to assist; (3) Evaluation of evidence, a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d) (2002).  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (2002).  

SMC for Loss of Use of Both Feet  

The veteran states that the relevant inquiry concerning an 
SMC is not whether amputation is warranted but whether the 
appellant has had effective functioning remaining other than 
that, which would be; equally well served by an amputation 
with use of a suitable prosthetic appliance.  He indicates 
that the Board concluded that because his situation did "not 
warrant amputation", he was not eligible for SMC.  The 
veteran contends that this incorrect application of the 
standard was error on the part of the Board.  He writes that 
the Board's brief concedes to the use of an incorrect 
standard in the May 1990 Board decision at pages 6-7.  

This is not a correct statement with regard to the Board's 
May 1990 decision.  The second "Finding of Fact" was "it has 
not been demonstrated the veteran, as result of service-
connected disability, has no effective function remaining 
other than that which would be equally well served by an 
amputation stump at the site of election below either knee 
with use of a suitable prosthetic appliance."  The Board did 
not concede to the use of an incorrect standard in this 
finding of fact.  Rather, the Board is saying that the 
veteran's disabilities did not meet the required criteria 
for loss of use of a foot for purposes of special monthly 
compensation.  

The regulation verbatim states that loss of use of a hand or 
a foot, for the purpose of special monthly compensation, 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below elbow or knee 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 4.63 (1990).  

Next, the veteran contends that that the examples for loss 
of use the Board chose, extremely unfavorable ankylosis of 
the knee and complete ankylosis of two major joints of an 
extremity, were incorrect applications of the standard under 
the medical evaluation treatise in this case.  He indicated 
that the correct standard was complete paralysis of the 
external popliteral nerve and consequent, footdrop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve, will be 
taken as loss of use.  

The regulation verbatim states that extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of 2 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches (8.9 cms.) or more, will be taken 
as loss of use of the hand or foot involved.  38 C.F.R. 
§ 4.63(a).  Once more, the regulation verbatim states that 
complete paralysis of the external popliteal nerve (common 
peroneal) and consequent, footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss 
of use of the foot.  38 C.F.R. § 4.63(b).  

The Board's May 1990 decision refers to extremely 
unfavorable complete ankylosis with regard to the veteran's 
claim for entitlement to a certificate for eligibility for 
financial assistance in acquiring an automobile or other 
conveyance or specially adapted equipment.  As stated above 
the veteran withdrew this claim in his October 2002 brief.  
The Board's May 1990 decision did not err in its application 
of extremely unfavorable complete ankylosis.  The 
regulation, 38 C.F.R. § 4.63(a), specifically states that 
extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of 2 major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches (8.9 cms.) 
or more, will be taken as loss of use of the hand or foot 
involved.  Hence, even if the Board had applied these 
criteria to his claim for SMC it would not have been an 
error.  

The medical evidence of record at the time of the Board's 
May 1990 decision showed that the veteran's foot disability 
was manifested by the wearing of orthopedic shoes with 
Thomas heels and plastic orthotic medical longitudinal arch 
raises, a full range of motion of both ankles, normal motion 
of the toes and normal x-rays.  The Board discussed the 
veteran's feet disability manifestations in the May 1990 
decision.  Although the Board did not address complete 
paralysis of the external popliteal nerve (common peroneal) 
and consequent, footdrop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve it was not an error as theses were 
no shown by the medical evidence of record to be 
manifestations of the veteran's feet disability.  

The Board finds that there is no merit to any of the 
veteran's allegations so his claim of CUE must be denied.  
The evidence was not so evenly balanced-for and against the 
claim-as to have warranted application of the benefit-of-
the-doubt doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  

Increased Rating for Bilateral Third Degree Pes Planus  

The veteran contends that the Board, in its May 1990 
decision, erred when it relied on its own medical 
speculation that his "balance and propulsion were very 
likely demonstrated in his ambulation" (BVA decision at 
pages 3-4).  The Board notes that no such statement is 
included in the May 1990 decision.  The Board's May 1990 
decision does not mention the veteran's balance and 
propulsion.  

Next the veteran contends that the Board erred in that the 
decision violated Colvin v. Derwinski, 1 Vet. App. 171 
(1991) by not citing medical evidence of record in this case 
or recognized medical treatise to support the medical 
conclusions.  The veteran wrote that bare assertions without 
identifying the underlying factual basis for the conclusion 
were not sufficient.  Although the Colvin Decision was 
issued after the Board's May 1990 decision the Board's 
decision nonetheless cited to the relevant medical evidence 
that was of record at the time of the decision.  The Board's 
May 1990 decision specifically mentions the October 1987 
medical note from the veteran's private doctor, the July 
1988 VA consultation report and the veteran's and his 
mother's written statements dated in November 1988.  Hence, 
there was no error in the Board's May 1990 decision in this 
regard.  Where entitlement to compensation has already been 
established and an increase in disability rating is at 
issue, the present level of disability is of primary 
concern.  While the entire recorded history of a disability 
is to be reviewed by the rating specialist, the regulations 
do not give past medical report precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Finally the veteran contends that the Board erred in not 
considering the impact of pain, 38 C.F.R. § 4.40, in making 
its determination.  The veteran stated that the Board cited 
no medical evidence or finding and conclusion concerning the 
impact of pain, citing Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997), nor articulated how pain on use was factored 
into its decision, citing Deluca v. Brown, 8 Vet. App. 202, 
208 (1995).  We note that the Spurgeon (issued in 1997) and 
Deluca (issued in 1995) decisions were handed down several 
years after the Board's May 1990 decision.  Hence, the Board 
can not be expected to cite to decisions that have not yet 
been published by the Court.  Furthermore, the August 1987 
VA examiner wrote that the veteran's pain seemed to be more 
severe than could be explained chiefly by pes planus, though 
etiology was not clearly understood.  In essence the 
examiner suggests that the veteran's complaints of pain did 
not coincide with the objective pathology.  Hence, even if 
the Board's May1990 decision had cited to 38 C.F.R. § 4.40 
there was no objective evidence to support an increased 
rating based on pain.  

The Board finds that there is no merit to any of the 
veteran's allegations so his claim of CUE must be denied.  
The evidence was not so evenly balanced-for and against the 
claim-as to have warranted application of the benefit-of-
the-doubt doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  

Veterans Claims Assistance Act  

The Court has held that the Veterans Claims Assistance Act 
(VCAA) has no applicability in determining whether there was 
clear and unmistakable error in decisions by the Board.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  The 
Court reasoned that a claim of CUE is not a conventional 
appeal, but rather a request for revision of a previous 
decision. The movant bears the burden of presenting specific 
allegations of error that would amount to CUE and the error 
must be based on the record at the time of the decision the 
claimant is alleging is the product of CUE.  The claimant 
alleging CUE is not pursuing a claim for benefits. Rather he 
is seeking a reversal or revision of a final decision.  A 
"claimant" as defined by 38 U.S.C.A. § 5100 includes a 
person applying for or seeking benefits under part II or III 
of Title 38.  The definition does not encompass a person 
seeking a revision of a final decision based upon CUE.  The 
Court concluded that there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are applicable to CUE motions.  More 
recently the Court concluded, in affirming a Board finding 
of no clear and unmistakable error in an RO decision, that 
the VCAA is not applicable to clear and unmistakable error 
matters.  Parker v. Principi, No. 00-1889 (Jan. 28, 2002).   
Therefore, it follows, VA's duty to notify and assist 
contained in the VCAA are not applicable to CUE motions.  


ORDER

The claim of CUE in the May 1990 decision denying SMC for 
loss of use of both feet with retroactive payment of 
increased benefits and denied an increased rating for 
bilateral third degree pes planus is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

